¶46 (concurring in part and dissenting in part) — I concur with the majority regarding prosecutorial misconduct and ineffective assistance of counsel. But I disagree with the majority’s holding regarding the sentencing issue.
Quinn-Brintnall, J.
¶47 I believe the majority mischaracterizes the prosecuting attorney’s criminal history statement as something other than a presentence report. The criminal history is a presentence report and, as such, Frank C. Mendoza was required to object to it before sentencing to preserve this challenge for review. RCW 9.94A.530(2); State v. Garza, 123 Wn.2d 885, 890, 872 P.2d 1087 (1994); State v. Handley, 115 Wn.2d 275, 283-84, 796 P.2d 1266 (1990).
¶48 CrR 7.1(a) grants a trial court authority to order “a risk assessment or presentence investigation and report be *714prepared by the Department of Corrections [(DOC)], when authorized by law.” And CrR 7.1(d) contemplates other reports, allowing “[a]ny interested person, as designated in RCW 9.94A.500 [to] submit a report separate from that furnished by the [DOC].”
¶49 Former RCW 9.94A.500 (2000), in turn, grants authority for several reports: (1) a risk assessment report completed by DOC, (2) a chemical dependency screening report prepared by DOC, (3) a “presentence report” for defendants convicted of a felony sexual offense prepared by DOC, (4) a “presentence report” for mentally ill defendants prepared by DOC, and (5) a victim impact statement. The statute goes on to say:
The court shall consider the risk assessment report and presentence reports, if any, including any victim impact statement and criminal history, and allow arguments from the prosecutor, the defense counsel, the offender, the victim, the survivor of the victim, or a representative of the victim or survivor, and an investigative law enforcement officer as to the sentence to be imposed.
Former RCW 9.94A.500(1) (emphasis added).
¶50 The emphasized language above means that the term “presentence report” has a wider definition than that used by the majority. It includes a victim impact statement, a document that is not prepared by DOC. Crucially, the term includes criminal history. No law requires that a defendant’s criminal history be prepared by the DOC.10 Indeed, presentence reports of criminal history are typically prepared by the prosecutor or defense attorney and the DOC is called upon to author such reports, causing much delay, only in more serious cases or special circumstances such as the presence of mental illness or a felony sexual offense.
¶51 The majority here holds that an offender acknowledges prior convictions only if he fails to object to a *715presentencing report that is prepared by the DOC, rather than an attorney. I disagree and would accordingly affirm on all grounds.
Review granted at 163 Wn.2d 1017 (2008).

 If, conversely, DOC does prepare a presentence report, it should include criminal history. See CrR 7.1(b).